Citation Nr: 1123054	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  08-04 873	)	DATE
	)
	)
      
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from March 1953 to December 1958, and from January 1959 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that granted service connection for PTSD and assigned initial 30 percent rating, effective from August 23, 2005.  The Veteran appeals for a higher initial rating.  The Board remanded the case in December 2009.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

From a careful review of the evidence in this case, the Board has determined that there is additional development that must be completed prior to appellate review of the Veteran's claim for an initial rating in excess of 30 percent for PTSD.

Background

In an October 2005 statement, prepared by E.W.H., M.D., of the Goldsboro Psychiatric Clinic, Dr. H. noted that he had conducted a psychiatric examination of the Veteran earlier that month; that Axis I diagnoses were of chronic PTSD and chronic major depression, and that the a Global Assessment Functioning (GAF) score of 40.

At the time of his evaluation of the Veteran in October 2005, Dr. H. noted the Veteran had reported that he was still in his first marriage of 47 years; that he had retired from Sears and Roebuck in 1997, where he had been employed for 20 years; and that he had one year of work experience as an electrician.  It was noted that the Veteran related that he began having nightmares in 1973, and that he now had them at least once weekly, which caused him to awaken in a panic and sweat, and which lasted from 2 to 3 minutes.  It was noted that the Veteran related that he had flashbacks and panic attacks twice monthly, with the panic attacks lasting from 10 to 15 minutes.  It was noted that the Veteran related that he averaged only 5 hours of sleep per night; that he startled easily; and that he was hypervigilant, noting that he was unable to tolerate having anyone behind him.  It was noted that the Veteran reported that he socialized only with family members.  According to Dr. H., the Veteran's recent memory was severely impaired, so much so that he could not remember what he read and when traveling he would get lost, and that the Veteran's working memory was 100 percent impaired.  Dr. H. noted that the Veteran's anger, sadness, and fear would come upon him without knowledge of why, 25 percent of the time, and that this indicated that the Veteran had a prefrontal cortex dysfunction.  Dr. H. noted that the Veteran related that he heard his name being called, heard cars drive up to his residence, and heard noise in his house once per week, with the Veteran stating that all of these hallucinations and illusions occurred when no one or anything was there.  The Veteran described that he felt depressed 100 percent of the time, had no energy, had little interest in things, and was easily angered and agitated.  The Veteran related that, at times, he felt helpless and sometimes suicidal.  Dr. H. noted that, because of the Veteran's service-connected PTSD, the Veteran was moderately compromised in his ability to sustain social relationships and was unable to sustain work relationships.  According to Dr. H., he considered the Veteran to be permanently and totally disabled and unemployable.  The Veteran's treatment plan consisted of medication monitoring and cognitive behavioral psychotherapy.

In a March 2007 statement, the Veteran reported symptoms which included: frequent nightmares and intrusive thoughts (at least 4 to 5 times weekly), flashbacks, severe distress (when exposed to triggers that reminded him of past trauma), avoidance of conversations about past military service, anehdonia, estrangement and detachment from others, restricted affect, severe sleep disturbance, frequent irritability and outbursts of anger, severe problems with concentration and memory, hypervigilance, and an exaggerated startle response.  He related that he rarely slept more than 4 to 5 hours a night, and would awake in a panic and sweat that lasted 5 to 10 minutes.  He reported that he had panic attacks when in a crowd, had no hobbies, spent his free time alone at home, and did not socialized with anyone.  He elaborated that he could not tolerate people standing behind him, and that his memory had become worse in recent years, explaining that he had frequently gotten lost when driving and was unable to remember what he had read.  He described acts of hypervigilant that occurred several times each night, where he would patrol the property outside his home.  He reported having frequent depressive symptoms, a depressed mood, and decreased energy almost every day.  He recounted that he felt like crying many times per week and actually had crying spells once a day.  He related that he angered easily and, at times, felt helpless and sometimes suicidal.  He related that he had frequent auditory and visual illusions and hallucinations, describing that he frequently heard someone calling his name, heard cars drive up to his house, and heard noises in his house at least once monthly; and that he also saw shadows and figures out of the corner of his eye 2 or 3 times daily, all of which occurred when no one or anything was there. 

When the Veteran was examined by VA in March 2007, he Veteran related that he had begun psychiatric treatment about one-and-a- half years ago.  He complained that, since Vietnam, he has had continued difficulty with flashbacks, nightmares, increased startle response, hypervigilance, difficulty with anxiety in crowds, disturbed sleep, and other symptoms of PTSD.  The VA examiner noted that the Veteran presented with a written statement, which apparently was prepared by a Veterans Services representative, indicating a level of severity which the Veteran did not reflect during the (VA) interview.  According to the VA examiner, the Veteran endorsed all of the symptoms (as indicated in the written statement), but stated that he only had nightmares 1 to 2 times per week and flashbacks 1 or 2 times per month, in interview; as opposed to the written statement, which indicated that he has 4 or 5 nightmares per week, similarly occurring flashbacks, and an overall moderate to severe level of PTSD symptoms.  During the interview, the VA examiner observed that it appeared that the Veteran had no more than a mild to moderate level of PTSD symptoms.  According the VA examiner, the level of symptoms indicated in the written statement may have been extracted from the record of the Veteran's treating physician (noting that the Veteran has been treated in the private sector for about one-and-a-half years for medication management issues only); or, perhaps the level documented in the written statement reflected his status prior to treatment; or possibly, given the Veteran's cognitive limitations, he may not have been a reliable informant and that his level of symptomatology was higher than he seemed to indicate during the interview.

The VA examiner, nevertheless, observed that the Veteran continued to state that he has difficulty sleeping, both with falling asleep and staying asleep, and with about five hours of sleep in total.  The examiner noted that the Veteran described that he was mild to moderately anxious and depressed, most of the time, and was severely anxious when having a flashback, nightmare, or when startled by a sudden noise.  The examiner noted that the Veteran reported that his general chronic level of anxiety and depression was mainly associated with his physical condition and limitations, rather than his psychiatric issues.  It was noted that the Veteran had no suicide attempts, had no specific panic attacks, other than anxiety attacks when in a crowd, and had been sober for 20 years.  The Veteran denied any street drug abuse or psychiatric inpatient treatment, only noting outpatient treatment.  It was noted that the Veteran was seen by his private psychiatrist every 3 to 4 months for medication management.

With respect to occupational functioning, the VA examiner reported that the Veteran is currently retired and has been totally retired since 1997, noting that the Veteran has worked part-time between 1973 and 1997.  The examiner noted the Veteran related that his only full-time job had been in the military, and that he had not worked full-time after service due to his numerous medical problems.  It was noted that the Veteran was not primarily employed because of his PTSD, or other mental health issues, but was mainly not working because he was of retirement age and also because he was not physically able to work.  With respect to social functioning, the VA examiner reported that the Veteran resided with his wife and youngest daughter, that he took care of his personal activities of daily living, and that he did light chores around the house.  It was noted that the Veteran related that he had become more and more reclusive, and that he did not associate with as many friends as he had in the past.  It was noted that the Veteran watched television for relaxation, and that he attended to church weekly and, occasionally, did some church activities.  It was noted that the Veteran graduated high school.  Also, it was noted that the Veteran has been married to same spouse for 49 years, has seven children, and that he states that he is reasonably close to his family.  In the summary of current psychosocial level of functioning, the examiner commented that the Veteran's role in his family, his social relationships, and his recreation and leisure activities were moderately limited by his emotional difficulties, and that his physical health moderately to severely impaired his functioning.

On mental status evaluation, the VA examiner observed that the Veteran was alert, although he appeared rather flat and slowed in his overall thought processes.  The Veteran was oriented and showed no signs of any gross abnormality of reality contact, but did show some psychomotor retardation and had an almost Parkinsonian appearance.  The Veteran had some poverty of thought but definitely seemed to have some slowing of his thought processes.  There was no evidence of major psychotic symptoms, e.g., hallucinations or delusions.  The examiner noted that written statement (present at the interview) indicated "frequent auditory and visual illusions and hallucinations," and observed that these symptoms seemed to be rather non-specific, and that such matters were often associated with people with anxiety or depression.  There were no command hallucinations or any other signs of frank psychosis.  The Veteran appeared somewhat cognitively impaired.  He could only name three recent presidents with some difficulty; he did not know the current president, and he could not spell the word "bread" backwards or forward and could spell the word "world" backward only with difficulty.  He had some difficulty with simple arithmetic calculations and could only recall 2 out of 3 objects after 3 minutes.  Overall, the VA examiner observed that the Veteran's attention and concentration appeared at least moderately impaired; that his level of cognitive functioning seemed to be, perhaps, in the borderline mentally retarded range; and that, given his history of a 20-year military career and his being a high school graduate, this probably represented some cognitive loss from his baseline.

According the VA examiner, the diagnoses were PTSD; a depressive disorder not otherwise specified, mainly secondary to his numerous physical problems rather than his PTSD; and that it was more likely than not that the Veteran has a cognitive disorder, not otherwise specified.  The Axis IV diagnosis was that the Veteran has some moderate impairment in most areas of his functioning, and has moderate to severe impairment regarding his physical difficulties.  The GAF score was 51.  The examiner commented that given the Veteran's cognitive limitations, a representative payee would be prudent and suggested that, for completeness sake, a neurologic or neuropsychological evaluation, or both, be accomplished to further clarify the Veteran's cognitive status or the possibility of central nervous system (CNS) pathology, which may be leading to some difficulties with his attention, concentration, and cognition.

On VA psychological examination in March 2009, the Veteran reported that he was treated quarterly by his private physician for PTSD, for which he received medication, but had not undergone inpatient psychiatric hospitalization.  He related that he had persistent difficulty in concentration and registering new information.  He reported that he lived with his wife and some of their children, with whom he got along with "pretty good," that he has friends from church and his neighborhood, and that he has no problems with anyone.  The Veteran stated that he could not do much, but that he did some house and lawn chores.  He spent a lot of time at church, which he attended 2 or 3 times weekly.  He denied getting very sad or very angry.  His last argument with anyone was years ago. 

On mental status examination the Veteran appeared clean and was neatly groomed.  As to psychomotor activity he had minimal movement and a fixed gaze.  His speech was unremarkable.  He was cooperative.  His affect was blunted but his mood was good.  He reported that he did not think as fast or remember as well as he once had, and might lose tracks of conversations.  He complained of occasional disturbing dreams. He had no obsessive or ritualistic behavior, panic attacks, suicidal thoughts, or problems with activities of daily living.  As to PTSD symptoms, he had recurrent and intrusive distressing recollections of inservice stressors, including images, thoughts or perceptions.  He also had recurrent distressing dreams of his stressors.  He avoided thoughts, feelings, conversations, activities, places or people that were associated with or aroused recollections of his stressors.  He had a restricted range of affect in that he was unable to have loving feelings. 

The Veteran reported having 4 or 5 nightmares about the "military" per month.  During the day, as long as he kept his mind busy he avoided intrusive recollections but these occurred reportedly 3 to 4 times a month. He stated that he was "about the same" as he had been about 2 years ago and he denied other nervous or emotional problems.  He could be frightened by people coming up behind him and he would ask others not to do that.  He reported that his wife complained that he was "hot headed."  He stated that he was slow to trust people.  The examiner noted that significant remissions were not reported and were unlikely.  

According the VA examiner, the diagnosis was chronic PTSD, and the current GAF score was 58.  The examiner commented that the Veteran appeared to be functioning a little better than at his previous examination in March 2007, and was considerably better than he was described by his private psychiatrist prior to that.  It was commented that the Veteran's pharmacological treatment, while it might be improving his psychological state and ability to engage in and enjoy social interaction, might also be the cause of some motor rigidity.  As to changes in the Veteran's functional status and quality of life since his last examination, there was a modest change in startle responses, interpersonal trust, and comfort; occasional sleep disturbance or mood disturbance, or both, resulting from dreams or intrusive recall of traumatic events.  

Additional private outpatient treatment records provided by Dr. H., of the Goldsboro Psychiatric Clinic, and dated from October 2005 to November 2009, reflect that the Veteran was prescribed psychotropic medications and contains various assessment notes showing a check list of symptomatology.  The GAF scores ranged from 40 to 75, with the score predominantly 70 from October 2005 to September 2007, and predominantly 45 from February 2008 to November 2009.

Basis for Remand

As noted in the March 2007 VA examination report, additional neurologic or neuropsychological testing was recommended to determine the source of any cognitive deficits, e.g., from PTSD or from some other source.  Such testing and evaluation have not been done.  Moreover, the private outpatient treatment records, prepared by the Veteran's treating psychiatrist, Dr. H., further indicate that the Veteran's PTSD symptoms may have worsened since his VA examination in March 2009, as the private records dated between March 2009 and November 2009 indicate GAF scores of 45.

Where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Furthermore, a re-examination will be requested whenever VA determines there is a need to verify either the continued existence or the current severity of the disability.  See 38 C.F.R. §3.327(a) (2010).  In view of the foregoing, the Board is of the opinion that such an examination would be instructive with regard to the appropriate disposition of the claim under appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 & 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1. Advise the Veteran and his representative that the Veteran may obtain and submit any additional medical records pertaining to his service-connected PTSD, which have not already been associated with the claims, to specifically include private records of treatment from Dr. E.W.H., of the Goldsboro Psychiatric Clinic, dated since November 2009.  After securing the necessary authorizations for release of information, obtain copies of all medical records sufficiently identified by the Veteran and which have not already been associated with the claims file.  If a request for any records identified by the Veteran produces negative results, please follow the proper procedures of notification in accordance with 38 C.F.R. § 3.159(e) (2010). 

2. After completion of the above development, to the extent possible, schedule the Veteran for a VA neuropsychological examination, by an examiner(s) with appropriate expertise, to determine the source of any cognitive deficits, e.g., from PTSD or from some other source.  See Report of VA PTSD Examination, dated March 2007.  All indicated tests, including appropriate psychological studies, are to be conducted.  The claims folder and a copy of this Remand is to be made available to and reviewed by the examiner(s) in conjunction with the study of this case.  The examiner(s) should review the pertinent history of the Veteran's service-connected PTSD and, on examination, ascertain the overall severity of that disorder.  The examiner(s) should specifically itemize all the symptoms, which result from the Veteran's PTSD and identify how the symptoms of that disorder effect the Veteran's social and occupational functioning (e.g., in terms of producing: (i) reduced reliability; (ii) deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or, (iii) total occupational and social impairment).  If more than one psychiatric disorder is diagnosed, the examiner(s) should comment upon the relationship between the Veteran's PTSD and any other diagnosed psychiatric disability.  The examiner must assign a Global Assessment of Functioning (GAF) score consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorder (DSM-IV), representing impairment due solely to the Veteran's PTSD and explain what the assigned score represents.  The examiner should also comment on whether employment is, or is not, feasible due solely to the symptoms of the service-connected PTSD.  

Complete rationale for any opinion offered should be set forth in the report provided, together with citation to the pertinent and supporting record.

3. After the above actions and development have been completed, to the extent possible, the claim for entitlement to an initial rating in excess of 30 percent for PTSD, in light of all the evidence of record.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be provided with a fully responsive Supplemental Statement of the Case and afforded the requisite opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


